McArthur, J.,
concurring:
I am of opinion that the judgment of the court below should be affirmed; but not, however, for the reasons expressed in the foregoing opinion. The only persons who can, in my judgment, question the jurisdiction of the County Court in the matter of laying out a county road are the petitioners and the remonstrators. They are parties to the proceeding, and a writ of review, which is governed by the same rules as the writ of certiorari—the name only being changed—can only be issued on the petition of one who is a party in the legal sense of the term. (Burnett v. Douglas County, 4 Or. 388.)
The remonstrance, as well as the petition, must conform to the statute. Merely filing an objection, even though based upon affidavits, does not make one a party. As this writ only brings up the record of the inferior tribunal, and as the affidavits are in the nature of evidence, I do not see how the court below could, or this Court can, go behind the record and review the facts. (Schirott v. Phillippi, 3 Or. 484.) As I view the law the appellant was‘an intruder in the County Court and had no right to appear as a party to the proceeding before it. (People v. Overseers, 44 Barb. 467; Colden v. Botts, 12 Wend. 234.) The best test as to the right to a writ of review, laid down in the authorities, is whether the one seeking it is a party in form or substance to the proceeding sought to be reviewed so as to be con-*284eluded by the determination therein. (Starkweather v. Seeley, 45 Barb. 164.) I am utterly unable to conceive of any order the County Court could have made, in the matter of laying out the county road complained of, which would or could have concluded the appellant. Besides, the writ should not be allowed where the party has any other plain, speedy and adequate remedy.
A court of equity is the only tribunal which can fully protect the franchises of the appellant and afford an adequate remedy against any person injuriously interfering therewith.